                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                               CIVIL ACTION NO. 17-10906-GAO

                                      PAUL F. SHEDLOCK,
                                           Plaintiff,

                                                  v.

                          KENNETH CHOLETTE and DAVID REGO,
                                     Defendants.


                                             ORDER
                                          January 7, 2019

O’TOOLE, D.J.

       The plaintiff’s Motion for Relief from Judgment (dkt. no. 39) pursuant to Federal Rule of

Civil Procedure 60(b)(6) is DENIED. To the extent the plaintiff seeks reconsideration of this

Court’s Opinion and Order dated September 17, 2018, dismissing Kenneth Cholette from this

action, the plaintiff has not shown exceptional circumstances justifying relief. See Karak v. Bursaw

Oil Corp., 288 F.3d 15, 19 (1st Cir. 2002); see also Palmer v. Champion Mortg., 465 F.3d 24, 30

(1st Cir. 2006). To the extent the plaintiff seeks to amend his complaint, he makes the request

almost one and one half years into the litigation, ten months after the defendants filed their motion

to dismiss, and after the Court ruled on the motion. Further, he does not articulate what additional

facts he could allege to adequately state a claim against Cholette. The Court notes that the plaintiff

attempted to incorporate into his opposition to the defendants’ motion to dismiss facts not included

in his complaint, and even if the Court were to consider those additional facts in connection with

his motion to amend, the plaintiff’s request would be futile. 1



1
  Although pro se parties are generally afforded a degree of solicitude, the plaintiff is no stranger
to this court. See, e.g., Shedlock v. O’Brien (Civil Action No. 16-12152); Shedlock v. Spencer
       The plaintiff’s related Second Request for Temporary Restraining Order (dkt. no. 32),

directed largely at alleged behavior by Cholette, is likewise DENIED for failure to show a

likelihood of success on the merits.

       It is SO ORDERED.

                                                          /s/ George A. O’Toole, Jr.
                                                          United States District Judge




(Civil Action No. 11-11603); Shedlock v. Mass. Dep’t of Corr. (Civil Action 10-11249); Shedlock
v. Dolan (Civil Action No. 08-11969); Shedlock v. Massachusetts (Civil Action No. 06-10682).
